C. Allen, J.
There was proof, satisfactory to the mind of the justice who heard the case, that the testator, in cancelling his last will, intended to revive the former one which he then left uncancelled; and his conclusion of fact was well warranted by the evidence. Such proof may come from a single witness ; Brown v. Brown, 8 El. & Bl. 876; Burns v. Burns, 4 S. & R. 295; and, being found sufficient to establish the fact, the legal result follows that the former will is thereby revived. See Pickens v. Davis, 134 Mass. 252, and authorities there cited; 2 Am. Lead. Cas. (4th ed.) 709, & seq. The fact that the testator executed three wills at different times, all of which were kept by him for a time uncancelled, and that, when he executed the third will, he said that he would keep them all until he made up his mind which he wanted to keep, and would destroy the two he did not want, did not have the legal effect to place the three wills on an equal footing as unexecuted and unpublished wills. The last will, if left unrevoked, would be valid.

Decree affirmed.